



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Patzer v. Hastings Entertainment Inc.,









2011 BCCA 60




Date: 20110204

Docket: CA038081

Between:

Elmer Patzer

Appellant

(Plaintiff)

And

Hastings
Entertainment Inc. and
Great Canadian Gaming Corporation

Respondents

(Defendants)

And-

Autotote
Canada Inc.

Respondent
(Third Party)

Corrected
Judgment
:  The text of the judgment was corrected at
paragraph [2] on May 30, 2011




Before:



The Honourable Madam Justice Huddart





The Honourable Mr. Justice Low





The Honourable Madam Justice D. Smith




On appeal from: Supreme
Court of British Columbia, March 30, 2010
(
Patzer v. Hastings Entertainment Inc.
, 2010 BCSC 426, Vancouver
Registry S067685)

Oral Reasons for Judgment




Counsel for the Appellant:



John Laxton, Q.C. and
  K. Hamilton





Counsel for the Respondents (Defendants):



M.P. Katzalay and K.
  Reilly





Counsel for the Respondent (Third Party)



J.D. West





Place and Date of Hearing:



Vancouver, British
  Columbia

February 2 & 3,
  2011





Place and Date of Judgment:



Vancouver, British
  Columbia

February 4, 2011




[1]

LOW J.A.
: This is an appeal of an order dismissing an action in
which the appellant sought judgment against the respondents for more than $6.5M
on a betting ticket voucher automatically issued to the appellant by a pari-mutuel
computer-run ticket machine owned and operated by the respondent Hastings
Entertainment Inc.

[2]

The action was heard by way of summary trial under R. 18A of the
Rules
of Court
(now R. 9-7). The evidence consisted of affidavits with exhibits
attached, expert reports and portions of examination for discovery of the
appellant presented in transcript form. The reasons of the trial judge, Madam
Justice Fisher, are indexed at 2010 BCSC 426.

[3]

The trial judge found the respondents had proven that the voucher was
issued as a result of a computer or mechanical error. It was impossible that
the appellant could have won the huge amount he claimed. This was based in part
on the proven size of the betting pools and the wagers made. The judge also
dismissed an alternative claim advanced by the appellant in a pleading
amendment made mid-trial alleging that the appellant had some winnings in
amounts to be assessed as damages for breach of contract. Further, she rejected
a claim of the appellant that he should recover special costs in any event and
should receive other remedies based on the doctrine of spoliation. In the
result, the court dismissed the action with costs to be paid by the appellant.

[4]

The appellant says the trial judge erred with respect to the evidence
and the facts in several respects:

a)

in
rejecting as irrelevant an affidavit sworn by Dasha Marush;

b)

in finding
some of the critical evidence sworn to by the appellant to be unreliable and in
preferring affidavit evidence submitted on behalf of Hastings and Autotote
Canada Inc., the third-party in support of their assertion that the appellant
had no winning tickets;

c)

in failing
to find that a representative of Hastings lied to the appellant by telling him
that his betting tickets were irretrievable from the betting machine;

d)

in finding that destruction by Hastings of the appellants winning
betting tickets was done in the ordinary course of business rather than in
breach of contract;

[5]

The appellant says that we should find that he proved a breach of
contract and return the case to the trial court for assessment of damages. Alternatively,
he says that we should order a new trial on both liability and damages.

[6]

The grounds of appeal concern findings of fact following a summary trial.
It is not disputed that the case was suitable for disposition under R. 18A. Indeed
in an interlocutory appeal brought by the defendants, this court said that it
was: 2009 BCCA 359.

[7]

The conflicts in the evidence were not direct. The role of the trial
judge was to resolve conflicting evidence, not on the basis of witness honesty
or truthfulness but with respect to reliability, weight and inference in order
to determine the facts according to the civil standard. In these circumstances,
this court can interfere with findings of fact only to the extent that it is
shown that the trial judge made a palpable and overriding error which means
an error that is plainly seen: see
Housen v.
Nikolaisen, [2002] 2
S.C.R. 235. In Orangeville
Raceway Limited v. Wood Gundy Inc.
(1995), 6
B.C.L.R. (3d) 391 (C.A.), the court stated that the test on appeal of a summary
trial order was whether it was shown that the conclusion of fact by the trial
judge said on appeal to be wrong cannot reasonably be supported by the evidence.
However,
Housen
applies to appeals of trial orders and a R. 18A
proceeding is a trial. Therefore I think the standard to be applied on
appellate review of factual findings in a summary trial judgment must be as
stated in
Housen
.

[8]

The trial judge succinctly described the evidence of the appellant that
gave rise to him bringing this action:

[10]      On November 6, 2004,
Mr. Patzer went to Hastings Park with his wife and brought all the
unchecked betting slips that he had accumulated throughout the racing season. He
deposed that he inserted 20 to 25 slips into a machine, a number were rejected
but five to ten tickets were retained. When he pressed the finish button, he
received the cash voucher in the amount of $6,553,600. He went to the teller to
cash the voucher. He says this was shortly after noon. The teller took the
voucher to a supervisor, who took the voucher away. Several hours later,
another individual returned and told Mr. Patzer that Hastings would not
honour the voucher. Mr. Patzer was given a losing betting slip for an
October 30, 2004 Win-4 race, which he says was not his ticket. He deposed
that he asked the individual to show him all of his winning betting slips,
which were from simulcast races, but this request was refused.

[9]

The judge went on to describe the evidence presented by Hastings and
Autotote that tended to rebut the evidence of the appellant that he was
entitled to winnings, in the amount of $6.5M or in any other amount. Some of
that evidence was technical and some of it was also provided by experts. The
judge analysed this evidence thoroughly in her comprehensive reasons and I have
no need to repeat or even summarize it. She was satisfied on the evidence as a
whole that the appellant did not win the huge sum claimed or any other sum. She
found that the doctrine of spoliation did not apply so as to give the appellant
a remedy on the basis that destruction of betting slips by Hastings or Autotote
for the day in question made it impossible for the appellant to prove how much
he had won.

[10]

The evidence discloses that the appellant was told by an employee of
Hastings that the machine had made an error and he did not have the huge win on
the voucher he tendered for payment. He was told the same thing when he
returned with a lawyer the next day. The appellant presented no evidence that,
based on his betting patterns or the bets he likely had made over the racing
season, he had reason to believe that he did or might have had huge winnings. He
had no knowledge of specific wins and said he relied entirely on the betting
machine printout to tell him if he had any winnings and, if so, in what amounts.

[11]

There was evidence that every week or so the tickets in each betting
machine were gathered and sent out for recycling. These would be winning
tickets that had been evidenced by vouchers expunged by the betting machine to
the possession of the bettors showing the amounts won. The appellant complains
that preservation of these tickets would have permitted reconstruction of his
winnings because he folded his tickets over and could have identified them in
that way even though he apparently could not have identified them with
reference to particular horse races.

[12]

The appellant waited two years before bringing the action. His claim is
in contract. In his original statement of claim, he simply sought judgment for
the $6.5M solely on the basis that Hastings was contractually obliged to honour
the voucher which said that he had won that amount of money.

[13]

During the trial, the court granted the appellant leave to amend his
statement of claim fairly extensively. The thrust of the amendments was to
create an alternative claim in contract that the appellant had put some winning
tickets into the machine and was entitled to his winnings. This pleading also
raised the doctrine of spoliation because the destruction of the winning
tickets made it impossible to prove the amount won.

[14]

Early in his submissions before us, counsel for the appellant told us
that the appellant was asking for a new trial. With respect to the claim for
$6.5M, he said that it was quite unlikely that the claim could be proven in
that amount on the evidence to date. Shortly after counsel for Hastings began
his submissions, counsel for the appellant told the Court that the claim for
$6.5M is no longer alive. Rightly so, but somewhat late in the day. Pursuit of
judgment based on the voucher issued in that amount was a pipe-dream because of
facts known to the appellant on 6 November 2004 not long after he had presented
the voucher to a Hastings employee for collection. The evidence is that a
winning ticket is impressed or branded with the winning amount as part of the
function of the betting machine. An employee of Hastings retrieved from the
machine a betting ticket called a WIN-4. Although this was not a winning
ticket, it was branded with the precise $6.5M figure shown on the voucher that
came into the possession of the appellant. The appellant testified that this
WIN-4 ticket was not his. It follows that although insertion of tickets into
the machine by the appellant might have triggered the faulty voucher, the
voucher had nothing to do with the appellants tickets. Therefore, it was
manifestly not a contract document on which the appellant could maintain a
claim for $6.5M.

[15]

If the above was not enough to dissuade the appellant from suing for the
$6.5M, long before the case got to summary trial the appellant had received the
technical and expert affidavit evidence from the respondents that, unchallenged
on a scientific basis, amounted to compelling proof that the huge voucher was
the product of machine or computer error and had no relationship to reality. The
appellant presented no evidence capable of refuting the technical evidence of
the respondents yet he persisted in seeking the $6.5M amount at trial before
scaling down the claim with the amended alternative pleading I have described.

[16]

The trial judge found that the appellant had not proven that he had put
any winning tickets into the machine on the day in question. As to the claim
arising out of the amended statement of claim, she said this:

[106]    The plaintiffs alternative claim must rest on the
assertion that the defendants breached an obligation by failing to give him his
winning betting slips. No authorities were cited to me to support the
proposition that the defendants had a duty to do so. However, I agree that
where a plaintiff receives a cash voucher apparently issued in error for a
large amount of money, the defendants should take immediate steps to determine
the reason for the error. These steps may, depending on the circumstances,
require the defendants to determine precisely what betting slips the plaintiff
had inserted into the terminal. In this case, the defendants took immediate
steps to determine why the cash voucher was issued and they provided an
explanation that they believed Mr. Patzer accepted. However, given that
Mr. Patzer denied that the Win-4 ticket was his, the defendants ought to
have shown him his winning tickets. Having said that, their failure to do so
does not assist the plaintiff to establish this claim.

[107]    Mr. Laxtons submission that the plaintiff is
entitled to judgment on the alternative ground depends on the Court accepting
Mr. Patzers affidavit evidence. He argued that Mr. Patzers evidence
should be accepted unless it is contradicted. He further argued that if I do
not accept Mr. Patzers evidence, the credibility issues that arise
require that the matter should go to trial.

[108]    Mr. Patzers evidence that he had five to ten
winning tickets when he used teller window 170534 on November 6, 2004 is
contradicted by the Audit Reports, which I have found provide an accurate log
of the transactions made on that teller window on that day. As I explained
above, I have not accepted Mr. Patzers evidence about this not because I
do not believe him but rather because it is inconsistent with the Audit Reports
and is uncertain. This is a circumstance where I am able to find the facts
necessary to decide the issues.

[109]    The Audit Reports establish that there were seven
payouts (totalling $286.75) for winning betting slips as well as cash vouchers
issued before November 6, 2004. As I understand this evidence, the seven
payouts included three winning bets for races that were held prior to November
6, 2004 (for a total cash value of $97.90). Mr. Patzer identified none of
these wagers as his. Accordingly, there is no basis on the evidence to find
that he had any winning wagers.

[110]    The defendants and third party also emphasized that
Mr. Patzer has not been able to identify any race for which he won a wager.
Mr. Laxton submitted that Mr. Patzer should have been able to rely on
the automated betting terminal to determine what he won and lost, pointing out
that the betting system is complex and a patron needs the terminals to
calculate the results.

[111]    I certainly appreciate how complex this system is. However,
it is surprising to me that Mr. Patzer could not identify any of the bets
he placed on at least some of the races he identified. A plaintiff must be able
to establish a basis for his claim on a balance of probabilities, and in this
case, Mr. Patzer has not been able to do so. I say this with no aspersions
in the least about Mr. Patzers credibility.

[112]    Accordingly, the
plaintiffs alternative claim must be dismissed. Given this, there is no need
to consider if the issue of damages should go to trial.

[17]

Against the factual and procedural background I have outlined, I will
deal with each of the points raised by the appellant with reference to the
reasons of the trial judge.

[18]

I will begin with the affidavit of Dasha Marush. The affidavit is very
short. In it this witness swore that she was employed by Pacific Racing
Association, the predecessor to Hastings, for a couple of years ending in 1998,
six years before the events we are concerned about in this lawsuit. She further
swore that she worked with one of the expert witnesses who swore an affidavit
on behalf of Hastings in these proceedings. She claimed that the witness cashed
in lost betting slips and kept the winnings for himself and that a person in
his position had the ability to access and manipulate reports generated by an
automated betting machine and that she witnessed him doing just that.

[19]

The trial judge ruled this evidence irrelevant and therefore
inadmissible. She noted that the appellant tendered this evidence to show that
the records of betting transactions could be manipulated and therefore would be
unreliable. The affidavit was also tendered to challenge the credibility of the
person whose past conduct Ms. Marush was willing to describe as being
fraudulent.

[20]

With respect to the Marush affidavit, the trial judge said this:

[25]      In my view, this
evidence is not relevant to the issues defined by the pleadings (as amended)
and it is not necessary to determine the issues in this summary trial. The
evidence does not relate to the actual records that are before me and the
manner in which they were created or used. Even if the evidence were relevant,
the issue it raises is not suitable for determination under Rule 18A, as it requires
findings of credibility. Accordingly, I have not considered Ms. Marushs
affidavit.

[21]

I agree with the above conclusion. In my opinion, it is entirely correct.
The Marush affidavit is merely mischievous. It is not the least bit probative
of any relevant factual issue. There was no attempt to cross-examine the
witness under attack to put the allegations to him and, without researching the
law on the point, I think the affidavit probably offends the collateral
evidence rule. It should not have been before the court. Indeed, consideration
might be made in the interest of the employee of Hastings to apply to the trial
court to have the affidavit removed from the file and from the record if the
new rules of court or the common law provide the basis for such an application.

[22]

The appellant says the trial judge erred in finding some evidence sworn
by him to be unreliable and in preferring the evidence submitted by the other
parties.

[23]

This goes to the conflict in the evidence and the heart of the case. The
trial judge had before her evidence from each side that was in conflict as to
the matter that had to be proven, namely, whether some of the tickets the
appellant put into the betting machine were winning tickets upon which Hastings
failed to make payment.

[24]

I think the thrust of this argument is that the technical and expert
evidence, if it proved that the appellant inserted no winning tickets, must
also tend to prove that he inserted no tickets at all. It is said that this
goes to the appellants honesty with respect to putting tickets into the
machine and the machine giving him, as opposed to somebody else, the bonanza
voucher. This being a summary trial proceeding in which the weighing of
evidence cannot include assessment of honesty, the findings of the trial judge
should be set aside and the matter should be returned for a new trial.

[25]

I would not accede to this argument. The trial judge was clear in her
reasons that she had concluded that, on balance, the body of evidence presented
by the respondents to disprove the appellants evidence about inserting winning
tickets was to be preferred to the evidence of the appellant. This is merely a
weighing of evidence to determine which part of it amounts to proof on a
balance of probabilities. In the face of the large body of persuasive defence
evidence from various witnesses, including experts, the trial judge merely
determined that, on balance, the appellant had not proven the essential fact,
namely, that the machine kept tickets he inserted into it and that, therefore, those
tickets were winners.

[26]

I have heard no persuasive argument that the conclusion reached by the
trial judge on this critical fact was unsupported by the evidence after the
evidence was properly and thoroughly weighed. No palpable and overriding error
has been shown.

[27]

The next point the appellant raises with respect to the evidence is that
the trial judge failed to accept the evidence of the appellant that, on the day
he obtained the $6.5M voucher, he asked to see the winning tickets for that day
that were in the betting machine and was told that they were irretrievable. Had
this been said by an employee of Hastings to the appellant, it would have been
an untruthful statement.

[28]

The point made by the appellant here is that proof that a Hastings
employee lied to him would amount to evidence of bad faith and could lead to an
inference of an attempt to suppress the truth by spoiling the tickets. The
trial judge discussed this factual issue in her reasons as follows:

[96]      The evidence does not establish to whom Mr. Patzer
spoke on November 6, 2004.

[97]      It was not until September 8, 2009 that
Mr. Patzer deposed to more details about this issue. Paragraph 21 of this
affidavit says this:

A gentleman (whom I did not
recognize) came outside and told me that they would not cash my voucher. This
would have been around 2:00 or 2:30 pm on November 6, 2004. I told him that I
wanted to see my winning tickets which the machine had kept. I told him that I
want to review my winning tickets manually. All my tickets would have a crease
on them; all my tickets were from simulcast races. He said I cant show you
your winning tickets; they are locked up underneath the machine. The defendants
have admitted destroying my winning tickets. He also brought with him win 4;
a losing ticket insisting it was mine.

[98]      The defendants have not answered this specific
allegation. Mr. Laxton argued that I must accept Mr. Patzers
evidence about this in light of Mr. Ackermans failure to deny that it was
true. Mr. Katzalay pointed out how Mr. Patzers evidence on this
issue had evolved and that, at least until trial, it was not part of the claim.
He submitted that the defendants acted appropriately on the understanding that
Mr. Patzer had appreciated their explanation for the error and he emphasized
that the defendants were prejudiced by Mr. Patzers failure to provide any
notice of his intention to bring an action until two years later.

[99]      In my view, it would be unfair to accept all of
Mr. Patzers evidence on this issue simply because Mr. Ackerman did
not deny that it was true. Mr. Ackerman was apparently not the person who
spoke to Mr. Patzer about the winning betting slips. Mr. Patzer does
not know who that person was. Moreover, it is curious that Mr. Patzer was
only able to provide details of the evidence relating to what is now his
central issue in September 2009, almost three years after this action was
commenced and over two years after the evidence was initially gathered in
affidavit form.

[100]    The only findings that
are open to me on the evidence in this summary trial are that on November 6,
2004, Mr. Patzer made a request to someone to see the winning betting
slips but this request was refused and he did not follow up that request with
any other person at any other time. The evidence does not clearly explain why
that request was denied. It is clear, however, that the winning betting slips
would be important evidence not only for Mr. Patzer, but also for the
defendants

[29]

In short, the trial judge concluded that there was not convincing
evidence that the appellant had been misled, deliberately or otherwise. Again,
this is merely a matter of weighing the evidence and considering what was
likely and what was not likely. I am not persuaded that the conclusion reached
by the judge on this point was anything but reasonable on the whole of the
evidence. Again, there was no palpable and overriding error.

[30]

Finally, under the spoliation argument, the appellant says the trial
judge erred in finding that the tickets from the vending machine were destroyed
in the ordinary course of business and did not amount to a breach of contract.

[31]

The judge found that the doctrine of spoliation had no application to
this case and I am unable to find any error in her reasons to that effect,
either with respect to the facts, the law or the application of the law.

[32]

It is correct to say that if the appellant inserted winning tickets and
they were destroyed by Hastings or by Autotote, contract documents were
destroyed. However, in light of the conclusion of the trial judge that it was
not proven by the appellant that some of his tickets were winning tickets, the
question of spoliation does not arise.

[33]

If it were necessary to consider the spoliation issue, I would not
disturb the finding of the trial judge that destruction of the tickets in the
betting machine on 6 November 2004 shortly after that date was done in the
ordinary course of business and therefore was not an act of spoliation. The
unrefuted evidence is that the tickets are routinely sent for recycling within
a week or two of the date of insertion into the betting machine. The appellant
says that notwithstanding that fact, this was not a usual situation in the
ordinary course of business. It was highly unusual for a voucher in the amount
of $6.5M to be presented for payment. In my opinion, this point is answered by
the fact that a Hastings employee demonstrated to the plaintiff that the
voucher was issued in error and, in any event, had reference to a betting
ticket that was not the property of the plaintiff, by which I mean the WIN-4
ticket. There is no evidence that the appellant, after attending with the
lawyer the next day and making enquiries, put Hastings on notice that he was
claiming the amount on the voucher or any other amount. The appellant waited
two years to commence his action. By then, it would have been more than
reasonable in the circumstances for the respondents to have destroyed the
winning tickets in the machine as of 6 November 2004. So it is inconsequential
that they were destroyed shortly after, rather than long after, the event.

[34]

In these circumstances, the doctrine of spoliation does not arise and
there was no need for the trial judge to fashion a remedy under that doctrine.

[35]

The appellant also suggested that the trial judge erred in ordering
costs to the respondents and not ordering that special costs be paid to the
appellant. This argument is really tied to the spoliation issue and it lacks
merit. In this case, it was appropriate for the trial costs to follow the
event.

[36]

I would dismiss the appeal.

[37]

HUDDART J.A.
: I agree.

[38]

D. SMITH J.A.
: I agree.

[39]

HUDDART J.A.
: The appeal is dismissed.

The
Honourable Mr. Justice Low


